Order entered November 29, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01072-CR

                          THOMAS PAUL GILBERT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-80015-2018

                                         ORDER
       Before the Court is court reporter Tonya Lebo’s November 26, 2018 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within THIRTY DAYS of the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE